

117 HR 4470 IH: Made in America Pandemic Preparedness Act
U.S. House of Representatives
2021-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4470IN THE HOUSE OF REPRESENTATIVESJuly 16, 2021Mrs. Carolyn B. Maloney of New York introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Oversight and Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title 41, United States Code, and the Internal Revenue Code of 1986, to ensure availability of personal protective equipment during pandemics and other public health emergencies through stockpile requirements and domestic manufacturing incentives, and for other purposes.1.Short titleThis Act may be cited as the Made in America Pandemic Preparedness Act.2.Requirement to maintain sufficient personal protective equipment stockpile and domestic supply chains for national security purposes(a)In generalChapter 83 of title 41, United States Code, is amended by adding after section 8302 the following:8302A.Personal protective equipment stockpile and domestic supply chains(a)Domestic content requirement(1)In generalTo ensure strategic domestic supply chain capabilities for national security purposes, all personal protective equipment procured for the Strategic National Stockpile shall be personal protective equipment that is produced in the United States.(2)ExceptionParagraph (1) shall not apply with respect to the procurement of an item that is personal protective equipment if the Secretary determines that—(A)applying such paragraph would be inconsistent with the public interest or national security interest; (B)such item is not produced in the United States in sufficient and reasonably available quantities and of a satisfactory quality; (C)applying paragraph (1)—(i)with respect to a contract, cooperative agreement, or transaction to be entered into on or before the date that is 5 years after the date of the enactment of the Made in America Pandemic Preparedness Act, will increase the cost of such contract, cooperative agreement, or transaction by more than 50 percent; and(ii)with respect to a contract, cooperative agreement, or transaction to be entered into after the date that is 5 years after the date of the enactment of the Made in America Pandemic Preparedness Act, will increase the cost of such contract, cooperative agreement, or transaction by more than 25 percent; or(D)such item is, or includes, materials determined to be nonavailable in accordance with section 25.104 of the Federal Acquisition Regulation.(3)Notification of noncompliance requiredIf the Secretary determines that the requirement in paragraph (1) is not satisfied, the Secretary shall—(A)submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Oversight and Reform of the House of Representatives quarterly—(i)a notification stating that such requirement has not been satisfied; and(ii)a report on—(I)the personal protective equipment in the Strategic National Stockpile;(II)any contract, cooperative agreement, or other transaction entered into in the prior quarter for the procurement of personal protective equipment not produced in the United States, including the exception under subsection (a)(5) applied with respect to such contract; and(III)any actions taken by the Secretary to ensure that the requirement under paragraph (1) is satisfied; and(B)post on the website maintained by the Administrator of General Services at SAM.gov (or any successor site) each notification required by subparagraph (A)(i), except for any information that is exempt from mandatory disclosure under section 552 of title 5, United States Code.(b)Sufficiency of strategic national stockpileThe Director shall work with the Secretary to issue a biannual report to Congress that includes the following:(1)The state of personal protective equipment inventory in the Strategic National Stockpile.(2)The state of personal protective equipment inventory in stockpiles of other Federal agencies.(3)Estimates of the state of personal protective equipment inventory of non-Federal entities.(4)Estimates of the quantities of personal protective equipment that would be required for an array of possible emergencies, including a pandemic or other emergency declared under section 319 of the Public Health Service Act (42 U.S.C. 247d) and that could last at least a year.(c)WebsiteThe Administrator of General Services shall post on the website maintained by the Administrator at SAM.gov (or any successor site) information that identifies suppliers that can provide personal protective equipment that is produced in the United States for the Strategic National Stockpile.(d)ApplicationThis section shall be applied in a manner consistent with United States obligations under international agreements.(e)DefinitionIn this section—(1)DirectorThe term Director means the Director of the Office of Management and Budget.(2)Personal protective equipmentThe term personal protective equipment means an item designed to protect the wearer or user from the spread of infection or other health hazard, or to protect other individuals from possible infection by the wearer, including a facemask, face covering, face shield, gown, coverall, glove, goggle, respirator, protective eyewear, biohazard container, shoe cover, hood, helmet, sleeve, scrub suit, surgical drape, human remains bag, towel, disinfecting wipe, triage tent, medical tent, or hand sanitizer. (3)Produced in the United StatesThe term produced in the United States means, with respect to an item—(A)the item that is manufactured or assembled in the United States; and(B)the total value of the parts or components contained in the item that are not grown, reprocessed, reused, manufactured, or assembled in the United States does not exceed 25 percent of the total purchase price of the item.(4)Strategic National StockpileThe term Strategic National Stockpile means the Strategic National Stockpile under section 319F–2 of the Public Health Service Act (42 U.S.C. 247d–6b).(5)SecretaryThe term Secretary means the Secretary of Health and Human Services.(f)Rule of constructionNothing in this section shall be construed to limit the private distribution, purchase, or sale of personal protective equipment from sources other than the Strategic National Stockpile..(b)Effective dateThis section, and the amendments made by this section, shall take effect on the date that is six months after the date on which this section is enacted.(c)Technical and conforming amendmentThe table of sections at the beginning of chapter 83 of title 41, United States Code, is amended by adding after the item related to section 8302 the following new item:8302A. Personal protective equipment stockpile and domestic supply chains..3.Pandemic preparation tax credit(a)In generalSubpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section:45U.Pandemic preparation tax credit(a)Allowance of creditFor purposes of section 38, the pandemic preparation tax credit determined under this section for the taxable year is an amount equal to 20 percent of the expenses paid or incurred by the taxpayer during such taxable year for purposes of producing personal protective equipment (including manufacturing technology upgrades, workforce training expenses, components, parts, or raw material used to make personal protective equipment) that qualifies for addition to the Strategic National Stockpile under section 8302A(a)(1) of title 41, United States Code.(b)Denial of double benefitNo deduction or credit shall be allowed under any other provision of this chapter with respect to any amount taken into account in determining the credit allowed to a taxpayer under this section.(c)RegulationsThe Secretary shall prescribe such regulations as are necessary or appropriate to carry out the purpose of this section..(b)Credit made part of general business creditSection 38(b) of the Internal Revenue Code of 1986 is amended by striking plus at the end of paragraph (32), striking the period at the end of paragraph (33) and inserting , plus, and adding at the end the following new paragraph:(34)the pandemic preparation credit determined under section 45U..(c)Clerical amendmentThe table of sections for subpart D of part IV of subchapter A of chapter 1 of such Code is amended by adding at the end the following new item:Sec. 45U. Pandemic preparation tax credit..(d)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act. 